      Case 1:19-cr-00585-LGS Document 34 Filed 11/19/20 Page 1 of 1




                                              November 16, 2020

BY ECF                                      Application Granted. The Court recommends that
                                            the defendant is housed at a facility as close as
Honorable Lorna G. Schofield                possible to the New York Metropolitan area. The
United States District Court                Clerk of the Court is directed to terminate the letter
Southern District of New York               motion at docket number 32.
40 Foley Square
New York, New York 10007                    Dated: November 19, 2020
                                            New York, New York
Re:    United States v. Anthony Flynn,
       19 Cr. 585 (LGS)

Dear Judge Schofield:

      With apologies to the Court for failing to make this application at the
conclusion of today’s sentencing proceeding in the above-captioned case, I
respectfully request that Your Honor endorse this letter and recommend that
the Bureau of Prisons designate Anthony Flynn to a facility as close to New
York City as possible. In lieu of an Amended Judgment, I will transmit such
endorsement to the BOP’s Northeast Regional Office directly.

                                              Respectfully Submitted,



                                              Andrew Dalack
                                              Assistant Federal Defender

Cc:    Nicholas Bradley
       Assistant United States Attorney
